f \l_ EO
                                        NO. 1424230                   ln\1j OEC '29 p~ z: SS
                                                                                FILED IN
STATE OF TEXAS                                §                   'ef\t.W!Qll.Cll~\\';i'
                                                  IN THE DISTRICT 6th  COURT OF       APPEALS
                                              §                      \ c~R\Cl    C. ''v r·~
                                                                   .0 .J~ couHl'